Exhibit 10.5

 

DATE January 21, 2005

 

 

 

(1)   RED MILE ENTERTAINMENT, INC

 

(2)   IR GURUS INTERACTIVE

 

 

 

SOFTWARE DEVELOPMENT AND LICENSING

AGREEMENT

 

 

 

 

 

 

 

 



 


--------------------------------------------------------------------------------

 

 

 

THIS AGREEMENT is made on

January 21, 2005

 

BETWEEN:

 

(1)

Red Mile Entertainment, Inc., a Florida Corporation (“the Publisher”) whose
principal address is 4000 Bridgeway, Suite 101, Sausalito., CA 94965; and

 

(2)

IG Gurus Interactive Pty Ltd, an Australian corporation whose principal address
is Level 1, 96 Pelham Street, Carlton, Victoria 3053, Australia (the “Developer”
or “Licensor”)

 

(A)

The Developer has completed an Alpha Version and is in the process of completing
a Beta Version of an interactive entertainment game for the Initial Machines
provisionally entitled “Heroes of the Pacific” (“Product”).

 

(B)

The Developer has agreed to exclusively license certain rights to the Product on
the terms and conditions of this Agreement.

 

AGREEMENT

 

1.

DEFINITIONS

 

1.1

In this Agreement:

 

“Acceptance Date” in relation to any Gold Master means the date on which it is
accepted unconditionally under paragraph 4.5;

 

“Affiliate” means any corporate entity that controls, is controlled by or is
under the common control of a party to this Agreement;

 

“Alpha Version” means the Version of the Product that is written by or for the
Developer that is a playable version of the Product containing substantially all
features of the Product, as specified in the Specification with all software
modules integrated and working together in a usable and testable fashion. The
Alpha Version is expected to undergo further test and revision for levels,
design tuning and elimination of possible Product Errors. Some assets may be
placeholders for purposes of this Version and this Version may not include
software theft protection, and title and legal screens. It also includes a draft
of the User Manual and any Supporting Documentation reasonably requested by the
Publisher to allow complete feature and functionality testing.

 

“Beta Version” means the Version of the Product that is written by or for the
Developer that is a complete running software Product containing ALL FEATURES of
the Product and final-quality game assets, as specified in the Specification
plus the incorporation of improvements, corrections and any other errors
identified through testing of the Alpha Version of the Product. The Beta Version
is a Version which is

 

2

 


--------------------------------------------------------------------------------

 

ready for Publisher to do its quality assurance testing and Developer is ready
to fix Errors which may be found by Publisher during its “QA” testing and will
include all Original Language assets and be Multi Byte Language compatible. It
also includes such information and user instructions that the Publisher
reasonably and requires to finish producing a User Manual in the Original
Language;

 

“Conversion” means the preparation of a Product which involves the adaptation or
conversion of a Version into a new Version for use on a Machine other than the
Initial Machine;

 

“Co-Publisher” means a licensee with whom Publisher shares to a substantial
degree the costs of publishing the Product in a part of the Territory, as
opposed to a licensee who bears all of those costs alone and “co-publishing”
shall be interpreted accordingly

 

“Delivery Date” means the relevant Milestone Date specified for delivery of the
Gold Master of each Version;

 

“Developer Trademark(s)” means Developer’s trademark or trade name or art work
used in conjunction therewith to identify Developer’s software development
business and/or the trademarks and/or trade names and/or artwork used in
conjunction therewith;

 

“End User” means anyone who is the ultimate user of any Product;

 

“Error” means any known material defect relevant to an End User in a Product
including:

 

 

(a)

any failure to run the test procedure set out in the Specification;

 

 

(b)

any inability to perform repeatedly without interruption, loss of data or
erroneously or improperly formatted output;

 

 

(c)

any misspelled incorrect text;

 

 

(d)

any non-compliance of any Product with any part of the Specification;

 

“Gold Master” means:

 

 

(a)

a non-copy protected and non-encrypted final gold master of a Product for use on
an Initial Machine in such physical medium which (i) is sufficiently complete
and correct to be released into the final manufacturing process in preparation
for commercial release and shipment, in its Original Language and Translations
in executable form; and (ii) is accepted for manufacturing and distribution by
any applicable third-party licensor whose approval is contractually required
prior to manufacturing and distribution of the Version for that Initial Machine.
The Gold Master shall be the Beta Version with incorporation of any final
improvements

 

3

 


--------------------------------------------------------------------------------

 

and correction of any Product Errors found in the testing of any and all
elements of the Beta Version;

 

 

(b)

a copy protected final Gold Master of the Version referred to in (a) in its
Original Language and related Translations recorded in executable form; and

 

 

(c)

in the case of (a) and (b), any necessary supporting software and data including
all graphics and sound files.

 

“Hardware Manufacturers” means Sony Computer Entertainment and Microsoft Corp.

 

“Initial Machines” means the Sony PS2, Microsoft Xbox and P.C. for which the
Product will be developed by the Developer under this Agreement;

 

“Intellectual Property Rights” means, without limitation, all present and future
rights of copyright, patent, registered designs, design rights, trademarks and
trade names, neighboring rights or rights analogous to any of the above under
any jurisdiction, in each case registered or unregistered and existing now or in
the future, including reversions and renewals of such rights and rights to make
applications for registration of any such rights and Intellectual Property
Rights shall include in particular all rights in any jurisdiction to copy,
adapt, translate, broadcast, transmit, publish, perform, reproduce in any medium
and otherwise exploit the work or materials concerned;

 

“Machine” means an object or system of any description, now known or coming into
existence in the future, with which a Product may be viewed, played or otherwise
used;

 

“Milestone” means each stage of development of the Product set out alongside a
Milestone Date in Schedule 1;

 

“Milestone Date” means each of the dates for achieving a Milestone in Schedule
1;

 

“Milestone Payment” means each of the Development Advance payments set out in
respect of a Milestone in Schedule 1;

 

“Minimum Guarantee” means any payments made by Publisher to Developer whether at
the commencement of this Agreement or by installments during the course of the
development of the Product under this Agreement;

 

“Multi Byte Character” means a character or single text letter whose character
code consists of two or more bytes under a certain character-encoding scheme.

 

“Multi Byte Languages” means software code that supports Multi Byte Character
represented text and characters for one dialect of the Japanese language to be

 

4

 


--------------------------------------------------------------------------------

 

determined by the parties in connection with the preparation of Translations (as
defined below).

 

“Net Sales Receipts” means gross sales less: (i) customary trade cash quantity
discounts not to exceed 10% of gross sales, (ii) returns and allowances
(including price protection credits), (iii) reasonable deductions for costs
incurred in the manufacture of the product, (iv) royalties payable to 3rd party
licensors including console manufacturer charge and fees, (v) reasonable
marketing costs not to exceed 15.0% of gross sales and (vi) any value added
taxes included in gross sales. Net Sales in foreign currencies will be deemed
converted into United States Dollars at the rate reported in the Wall Street
Journal for the last United States business day of the quarter, or on such other
reasonable and fair exchange rate Publisher and Developer may mutually agree.

 

“Net Royalty Receipts” means any funds received by or credited to Publisher for
a sub-license where the Publisher is paid a net amount per unit sold and
Publisher has no direct marketing responsibility.

 

“Original Language” means American English.

 

“Product” means the software Product currently known as “Heroes of the Pacific”
to be produced by the Developer under this Agreement in respect of the Initial
Machine and comprising each stage as existing from time to time:

 

 

(a)

the Product plots, themes, story lines, characters and sequences;

 

(b)   all revised, amended and rejected prototypes and materials prepared in
connection with the development of the Product;

 

(c)    all Object Code, graphics, sound effects and music and implementing copy
protection routines in each of the Versions;

 

“Product Names” means all names of characters, scenes, themes, products, sets,
processes or other aspects of the Product and all designs of characters,
backgrounds and other visual features appearing in the Product;

 

“Product Title” means “Heroes of the Pacific” or such other title for the
Product as may be mutually determined by Publisher and Developer;

 

“Project Manager(s)” means the person at Developer responsible for the project
management of Product;

 

“Publisher’s Producer” means the person at Publisher responsible for the project
management of Product and identified in Schedule 2;

 

 

5

 


--------------------------------------------------------------------------------

 

 

“Quarter End” means 31 March, 30 June, 30 September and 31 December each year
during the Term;

 

“Royalties” means the amounts in US Dollars payable by the Publisher to the
Developer in accordance with paragraph 7 of this Agreement;

 

“Royalty Statement” means the statement of Royalties provided by the Publisher
to the Developer under this Agreement;

 

“Source Code” means all software code and listings (excluding the Developer’s
Tools and Technology) generated by the Developer in human readable form in order
to create any Version of the Product, together with accompanying sound code,
Product notes, flow charts, diagrams, written script of text, audio track and
other documentation relating to such code;

 

“Specification” means the specification for each Version of the Product current
from time to time comprising a detailed specification of all game features,
mechanics, game structure and technical specifications of the Product;

 

“Supporting Documentation” means documentation in English containing full and
clear information enabling the Publisher and its licensees to support and
maintain all aspects of the Product;

 

“Term” will mean beginning on the date shown on page one of this Agreement and
ending three years hence. At the end of the Term, Publisher shall cease
manufacturing any additional units of the Product. Publisher may continue to
sell units in inventory for an additional three months (“Sell-off Period”)
beyond the term. Royalties for sales of Products during the Sell-off Period
shall be paid and remitted in accordance with Paragraph 7.

 

“Territory” means the universe;

 

“Translation” means a copy of a Version in which text and/or text related
graphics and/or dialogue have been translated into French, German, Italian,
Spanish, Dutch and one dialect of Japanese, in accordance with paragraph 6
hereof;

 

“Unit” means a copy of a Version embodied in a medium or format (whether
tangible, electronic or otherwise) which is customarily made commercially
available to the public;

 

“User Manual” means a manual containing instructions for End Users clearly
expressed and enabling them to operate the Product fully, in a style suitable
for the intended age range of End Users;

 

 

6

 


--------------------------------------------------------------------------------

 

 

“Version” means a form of the Product produced by the Developer under this
Agreement designed to be compatible with a particular Initial Machine and (where
relevant) a particular screen format PAL/NTSC including all prototypes and all
Master Copies of that Version, and when used in connection with the name of a
Machine shall mean a form of the Product readable and executable on that
Machine;

 

“Virus Free” means that at the time of delivery, the Product shall not contain
any known computer Product (detectable by the McAfee anti-virus software current
at that time) which copies itself to other storage machines including magnetic
tape cassette, memory chip, electronic cartridge, optical disk and magnetic disk
and which destroys data, causes damage or creates a nuisance or annoyance to the
End User.

 

“Working Day” means Monday to Friday except for all public holidays observed in
the United States or Australia;

 

1.2

As the context permits, references to people include any legal entity, and
partnerships or unincorporated associations, references to the singular include
the plural and vice versa, and references to any gender include each other
gender.

 

1.3

“Include” or “including” are used without limitation.

 

1.4

Headings and titles are used for reference only and do not affect the
interpretation of the Agreement.

 

1.5

Any reference to any paragraph or schedule is a reference to a paragraph or
schedule in this Agreement.

 

2.

PROPRIETARY RIGHTS.

 

2.1

Publisher’s Rights. Publisher acknowledges and agrees that, the intellectual
property rights in the Product and Gold Master shall be the sole and exclusive
property of Developer. Publisher’s sole rights shall be those granted elsewhere
in this Agreement.

 

2.1.1

Other versions of the Product. Developer, as owner of the intellectual property
known as Heroes of the Pacific, shall decide whether or not to create other
video game versions of the Product. Fluent shall have the right of first refusal
on reasonable commercial terms to publish any other version of the Product.
Under this Agreement other versions include all video game formats know known,
including PSP and DS, and their successors (i.e., PS3 is a successor to PS2) and
the P.C. The parties agree to negotiate in good faith the terms under which
Publisher would publish such products. If the parties are unable to negotiate an
agreement within 30 days of Developer noticing Publisher of its desire to create
other versions, Developer shall be free to negotiate with other publishers.
Prior to completing an agreement with another Publisher, Developer shall offer
the Product to Publisher on the same terms and conditions as agreed to with

 

7

 


--------------------------------------------------------------------------------

 

 

the other publisher. Publisher shall have ten (10) days to elect to match the
offer or lose its rights to the other version(s).

 

2.1.2

Sequels of the Product. Publisher shall have the first right of negotiation for
the next sequel to the Product. (For sake of clarity, Fluent has this right for
the first sequel. If Publisher and Developer agree to terms for the first
sequel, Fluent will have such rights for the second sequel, and so on. Once
Fluent has lost the right to a particular sequel, it has lost the right to all
future sequels.) If the parties are unable to negotiate an agreement within 30
days of Developer noticing Publisher of its desire to create a sequel, Developer
shall be free to negotiate with other publishers. Prior to completing an
agreement with another Publisher, Developer shall offer the Product to Publisher
on the same terms and conditions as agreed to with the other publisher.
Publisher shall have ten (10) days to elect to match the offer or lose its
rights to the sequel and all future sequels.

 

2.2

Developer’s Intellectual Property Rights.

(a) Notwithstanding anything else contained herein, Developer will retain
exclusive ownership and control of all of the Intellectual Property Rights in or
relating to the Product. Developer hereby grants to Publisher a royalty-bearing,
worldwide, exclusive license to: (i) sell copies of the Product in the format
delivered to Publisher by Developer only (excluding without limitation the right
to modify the Product or exploit it in source code format or in connection with
any other product); and (ii) sublicense such rights to sublicensees.

 

(b)For the avoidance of doubt Publisher shall not (and shall not authorize any
third party to) (i) decompile, disassemble or otherwise reverse engineer the
source code or underlying algorithms of the Product. This paragraph 2.2(b) shall
not apply to software code delivered by Developer to Publisher in accordance
with paragraph 6 provided that Publisher shall not use any such code for any
purpose other than in order to create Translations.

 

3.

DEVELOPMENT

 

3.1

The Developer shall develop the Product for the Initial Machines and in the
Original Language(s) in accordance with the Specification. Developer will
provide or obtain at its sole cost and expense all necessary programming
(including, without limitation, the application of technical knowledge,
expertise and the services of personnel) and other production materials required
to develop the Product.

3.2

The Developer shall achieve each of the Milestones by the relevant Milestone
Date (Publisher to provide reasonable assistance to Developer in respect of
meeting the relevant Milestone). On achieving each Milestone, the Developer
shall, if requested to do so by the Publisher, deliver to the Publisher all
materials relevant to the particular Milestone including in particular copies of
the User Manual and Support Documentation with each Alpha and Beta Version. In
addition, Publisher may request

 

8

 


--------------------------------------------------------------------------------

 

Developer deposit Source Code with a mutually agreed upon Escrow Agent in
Australia. Publisher shall pay all fees of Escrow Agent. Under the terms of such
escrow arrangement, Publisher may request release of the source code from
escrow, only if Developer fails to perform such translations or refuses to
create them and fails to cure such default as required by paragraph 6.2, below.

 

3.3

The Developer shall keep the Publisher promptly and regularly informed of all
developments, problems, new concepts and ideas in relation to the Product.

 

3.4

The Developer shall appoint a Project Manager who shall liaise with the
Publisher during development of the Product.

 

3.5

The Developer shall be responsible for initial testing on each Version prior to
delivery in accordance with customary testing procedures. The Developer shall
prior to delivery correct Errors discovered as a result of that testing, and
also (in accordance with the procedure set out in paragraph 5 below) any Errors
notified to the Developer by the Publisher following the Publisher’s testing of
any Alpha or Beta Versions, or other Product materials supplied before delivery
of the Alpha Version, Beta Version and the Gold Master.

 

3.7

Developer shall be responsible for submitting the Gold Master candidate to the
Hardware Manufacturers for approval within five (5) days of receiving the Gold
Master approval from the Publisher. Developer and Publisher shall work together
to obtain approval of the Gold Master candidate from the Hardware Manufacturers.
Should the Gold Master candidate be rejected by either Hardware Manufacturer and
such rejection is not due to the acts or omissions of Publisher, and the
Developer and Publisher together are unable to correct such deficiencies and
obtain approval of the Gold Master by Hardware Manufacturer, Publisher or
Developer may terminate this Agreement in accordance with Paragraph 13.2.

 

4.

DELIVERY AND ACCEPTANCE

 

4.1

Developer shall submit to Publisher a Version of the Product at each Milestone
for approval. Publisher shall (acting reasonably) review the submission for
compliance with the relevant parts of the Specification at that Milestone and
for Publisher’s continued awareness as to the Product status.

 

4.2

As soon as reasonably practicable, but in any event within 10 (ten) business
days following receipt of a Version of the Product at each Milestone,
Publisher’s Producer shall notify the Developer in writing that:

 

 

4.2.1

it accepts and approves that Version unconditionally; or

 

 

4.2.2

it accepts and approves that Version conditionally on correction of the Errors
specified; or

 

9

 


--------------------------------------------------------------------------------

 

 

 

 

4.2.3

it does not accept or approve that Version

 

and shall at the same time notify the Developer of the Errors that it is aware
of which are contained in that Version which it has not accepted and approved
unconditionally. Publisher shall accept and approve unconditionally each Version
unless there is an Error in that Version.

 

4.3

If the Publisher has not have given the Developer such notice under paragraph
4.2 within the said 10 (ten) business days, that Version shall be deemed
accepted.

 

4.4

As soon as reasonably practicable, but in any event no later than 10 Calendar
Days (or such other period as the parties may agree) after receiving notice of
non-acceptance pursuant to paragraph 4.2, the Developer shall correct the
specified Errors at its sole expense and deliver to the Publisher the corrected
Version of the Product. Paragraphs 4.2, 4.3 and this paragraph 4.4 shall then
apply again in respect of that corrected Version.

 

4.5

The Developer shall deliver to the Publisher the Gold Master of each Version by
the relevant Delivery Date. For the avoidance of doubt, Developer shall deliver
a Gold Master for the Original Language Version of the Product and a
multi-language Version for all agreed Translations as required by the Hardware
Manufacturers, i.e., a US Gold Master for SCEA and one (1) multi-language Gold
Master each for SCEE and for SCEI, respectively. The parties acknowledge that in
the case of PS2 and XBox, the Hardware Manufacturers shall have the final right
to accept or reject such Master. In the case of rejection, Developer shall
respond as if such rejection was made by Publisher and shall respond to such
rejection in accordance with this paragraph 4.

 

5.

LICENSE

 

Developer hereby grants to Publisher, and Publisher hereby accepts, the
exclusive right to manufacture, distribute, sell and market the Product in the
Territory through any and all channels of distribution known now or created in
the future during the Term of this Agreement. Subject as provided in this
Agreement, the publishing of the Product including manufacturing, pricing,
distribution, marketing, packaging and artwork shall be the responsibility of
the Publisher. Publisher shall have the right, subject to approval of Developer,
such approval not to be unreasonably withheld, to sublicense the rights licensed
hereunder to third parties.

 

Notwithstanding the provisions of the above paragraph, Publisher represents that
the initial suggested retail price (“SRP”) points for the Product produced
pursuant to this Agreement will reflect the quality and standard of the Games of
similar quality and genre. Publisher represents as to the SRP is a material term
of this Agreement; and the SRP may require revision subject to market
conditions. In the event that the Publisher reasonably deems a revision to the
SRP is required, Publisher may make such change to the SRP (taking into account
market conditions, the quality of the Product and the

 

10

 


--------------------------------------------------------------------------------

 

strength of the Product’s intellectual property), informing the Developer in
writing of the reasons for such change.

 

6.

TRANSLATION

 

6.1

At its own cost, Developer shall be responsible for translating and integrating
localized text and voice over material and generating a multi-language Gold
Master(s) embodying the Translations at no additional charge, including
multi-byte languages, as defined in Translations.

 

6.2

If the Developer fails to perform such translations or refuses to create them
and fails to cure such default within thirty (30) days of receipt of notice from
Publisher, Publisher may use a third party for the Translation, the Developer
shall supply the Publisher with all Original Language text and/or text related
graphics and/or dialogue featured in the relevant Version, to the extent not
previously delivered. Developer shall recover the cost of any such translations
out of royalties earned.

 

6.3

If pursuant to this Paragraph 6.2, the Publisher uses a third party to carry out
the Translation, the Publisher will sign, and will ensure that its chosen third
party signs, a confidentiality undertaking reasonably specified by the Developer
which will include, without limitation, undertakings that the Source Code, and
any other material, information, data or other things of the Developer will not
be used by the persons signing for any purpose other than the development of the
Translation and that all such things will be held securely at all times and
returned to the Developer when work on the Translation is complete. Developer
shall deliver to Publisher any additional work (including part of the
Developer’s Tools and Technology) which is necessary to the Publisher in order
to complete a Translation.

 

7.

ROYALTIES

 

7.1

The Publisher shall pay the Developer the following Royalties all of which are
subject to recoupment of the Minimum Guarantee paid under Paragraph 8 (that is,
the Minimum Guarantee regardless of which Version of the Product are
cross-collateralized against all royalties earned under this paragraph 7):

 

 

7.1.1

in respect of the use of the Products developed under this Agreement and
published by Publisher (which shall include any Translation of the Product):

 

(a)

until the minimum guarantee is fully recouped by the Publisher, Publisher
retains 100% of Net Sales Receipts; and

 

(b)

thereafter xxxxx of Net Sales Receipts.

 

7.1.2

Schedule 4 details an example as to how the royalties will be calculated between
the parties from Net Sales Receipts.

 

7.1.3

in respect of the use of the Products developed under this Agreement and
co-published by Publisher (that is where Publisher has no direct marketing
responsibility):

 

11

 


--------------------------------------------------------------------------------

 

 

 

(a)

until the minimum guarantee is fully recouped by the Publisher, Publisher
retains 100% of Net Sales Receipts ; and

 

(b)

thereafter xxxxx of Net Sales Receipts.

In the case where Publisher has no direct manufacturing and marketing
responsibility, xxxxx will be used as cogs and xxxxx of the gross wholesale
revenue will be used as the marketing spend. The third party royalty shall be
based on the third party published royalty schedule.

 

7.2

Within forty-five (45) days of the Quarter End following the date on which the
Publisher first commercially releases a Version of the Product and of every
subsequent Quarter End the Publisher shall provide the Developer with a written
Royalty Statement specifying in sufficient detail (i) amounts spent in
satisfaction of the Marketing Guarantee (as defined below) in respect of that
quarter; and (ii) the calculations of Net Sales Receipts and Net Royalty
Receipts, and the Royalty (if any) due to the Developer in respect of that
quarter. Each Royalty Statement shall be accompanied by a wire transfer for any
Royalty due, save that if the Publisher is prevented by the law of any country
from making payments outside that country it shall be entities to pay the
relevant sums to the Developer in that country. All sums payable to Developer
pursuant to this Agreement (including the Minimum Guarantee and Royalties) shall
be made in U.S. Dollars. At each Quarter End the Publisher may retain from
Royalties payable a reserve against returns or other credits in respect of Units
sold by the Publisher hereunder in the manner set out in paragraph 7.2.1.

 

7.2.1

The Publisher will withhold a general reserve against rebates, deductions, price
protection, discounts, allowances or refunds for returned, defective or
discounted units, exchanges, credits and the like (the “General Reserve”)
either:

7.2.1.1 where Publisher is responsible for the above described items, a reserve
not to exceed Ten percent (10%) of gross sales, or

 

7.2.1.2 where publisher is not responsible for the above described items, in a
pro rata amount of any such reserve withheld by Publisher’s co-publishers or
sub-licensees of the product. Such pro-rata amount shall be based on the
applicable Royalty Rate in Paragraph 7.1. (For example, should a co-publisher
withhold from Publisher $1,000 in payments which would fall under Paragraph
7.1.1 above, Publisher would withhold $350 from Developer in a reserve. When
co-publisher releases Publisher’s reserve, Publisher will promptly release
Developer’s reserve.)

 

7.2.2

In either case under Paragraph 7.2.1, such reserve shall be liquidated on a
twelve month rolling basis.

 

7.3

Publisher will maintain accurate accounts, books and records that report the
marketing, distribution and sales and other commercial exploitation of each
Version of the Product which has been commercially released by the Publisher and
any sub-licensing by the Publisher. Developer shall have the right to designate
a certified public accountant (“the Auditor”) on Developer’s behalf to examine
those accounts, books and records solely

 

12

 


--------------------------------------------------------------------------------

 

 

for the purpose of verifying the expenditures of the Marketing Guarantee and
verifying the accuracy of the Royalty Statements under paragraph 7.2 and the
Royalty payable under this Agreement. Developer’s Auditor may only make such
examination during regular business hours and upon reasonable notice and in
manner that is at the Publisher’s reasonable convenience and not disruptive to
the Publisher’s business. Each examination will take place at the place the
Publisher normally keeps the accounts, books and records to be examined, which
is presently in Novato, California. Developer shall be limited to one such
examination each 12 months while the Product is being commercially exploited and
for 3 years thereafter. Publisher’s accounts, books and records relating to the
Marketing Guarantee and to a particular Royalty Statement may be examined only
within 36 months after the date the Statement was rendered. Developer shall not
have the right to examine Publisher’s accounts, books or records relating to a
particular Royalty Statement more than three times. Prior to the commencement of
any examination of the Publisher’s accounts, books and records under this
Agreement, Developer shall cause the Auditor to sign a letter and/or agreement
which acknowledges the confidentiality of the Publisher’s accounts, books and
records in the form set out in Schedule 2. The fees of the Auditor shall be at
the sole expense of Developer unless such audit discovers previously
undiscovered errors in favor of Publisher exceeding both 5% and $2,500 for the
entire time period covered by that audit, in which case the Publisher shall
reimburse actual and reasonable Auditor’s fees for that audit to Developer in
addition to make good the amounts of such errors and pay interest on such unpaid
sums at the statutory rate of interest under California law.

 

7.4

Each Royalty Statement shall be final and binding on Developer unless Developer
has given Publisher written notice of objection stating the matters to which it
disagrees within 3 years of the issue of the Royalty Statements, and (if the
Publisher does not accept any of those objections), unless the Developer has
issued and served legal proceedings within 2 years of the date of the
Developer’s relevant notice of objection.

 

8.

MINIMUM GUARANTEE

 

8.1

The Minimum Guarantee for the development of the Product in accordance with this
Agreement shall be the relevant amount set out in Schedule 1 payable to the
Developer in the separate Milestone Payments as set out in Schedule 1, each
Milestone Payment being payable in accordance with the procedures set out in
this Agreement, following acceptance under paragraph 5 above of the materials
produced in respect of the corresponding Milestone.

 

8.2

Without prejudice to the provisions of paragraph 4 above, Publisher shall not
unreasonably delay or withhold its acceptance of deliverables in relation to a
Milestone.

 

8.3

Developer may raise an invoice on the Publisher for the relevant Milestone
Payment on delivery of the relevant Milestone. Payment of the invoice is due
within ten (10) calendar days of the acceptance of the milestone.

 

 

13

 


--------------------------------------------------------------------------------

 

 

8.4

The Publisher shall have no obligation to make any payments to the Developer
under this Agreement for anything save for the payment of the Minimum Guarantee
referred to in this paragraph 8, Royalties under paragraph 7 and payments (if
relevant) under paragraph 6. Nevertheless, any other additional payments that
the Publisher, in its discretion, makes to the Developer in relation to the
Developer’s work under this Agreement for any reason shall be treated as a
further Minimum Guarantee payment and fully recoupable against Royalties payable
under this Agreement, unless otherwise agreed in writing.

 

8.5

All Minimum Guarantees paid by Publisher to the Developer together with payments
(if relevant) under paragraph 6 (except payment of Royalties) shall be
recoupable at the rate of 100% out of the Royalties payable under this
Agreement.

 

8.6

The parties agree that no finder’s fees are to any party under this transaction.

 

9.

INDEMNIFICATION.

 

9.1

Developer Indemnification. Subject to the provisions of paragraph 9.3
(Indemnification Procedures), Developer will indemnify, defend and hold harmless
Publisher and its affiliates, officers, directors, employees and agents from and
against any and all losses, liabilities, claims, obligations, costs and expenses
(including, without limitation, reasonable attorneys’ fees) which arise in
connection with any breach or alleged breach by Developer of any of its
representations and warranties set forth in paragraph 11 (Warranties of
Developer). Notwithstanding anything in this paragraph 9 to the contrary, in the
event that, by reason of a claim by a third party of infringement based on the
Product, Publisher is temporarily or permanently enjoined from distributing the
Product developed under this Agreement, then, if Developer is unable, within
sixty (60) days from the signing of the order of injunction, to provide
Publisher with a non-infringing Product, Publisher shall have the right to
obtain a license from the third party to continue with the marketing,
distribution and sale of the Product(s) and Developer shall reimburse Publisher
for any reasonable license/settlement fee and related reasonable legal expenses
paid by Publisher to the third party, unless Developer ultimately prevails in
the litigation; if Publisher elects this remedy and obtains such a license, such
remedy shall be Publisher’s sole and exclusive remedy in connection with such
claim..

 

9.2

Publisher Indemnification. Subject to the provisions of paragraph 9.3
(Indemnification Procedures), Publisher agrees to defend, indemnify and hold
harmless Developer and its affiliates, officers, directors, employees and agents
from and against any and all losses, liabilities, claims, obligations, costs and
expenses (including, without limitation, reasonable attorneys’ fees) which arise
in connection with the breach or an alleged breach by Publisher of any of its
warranties set forth in paragraph 12(Warranties of Publisher).

 

 

14

 


--------------------------------------------------------------------------------

 

 

9.3

Indemnification Procedures. If a third party asserts any claim or allegation
which, if proven, would trigger the indemnification obligations set forth in
paragraphs 9.1 and 9.2, the indemnifying party shall be notified promptly of
such claim by the indemnified party and given control of the defense and/or
settlement thereof. After notice from the indemnifying party to the indemnified
party of its election to assume the defense of such claim or action, the
indemnifying party shall not be liable to the indemnified party under this
paragraph 9 for any legal or other expenses subsequently incurred by the
indemnified party in connection with the defense thereof. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is a party and indemnity could have been sought hereunder by
such indemnified party, unless such settlement includes an unconditional release
of such indemnified party from all such liability on claims that are the subject
matter of such proceeding. Moreover Developer shall not, in the absence of the
consent of Publisher (which shall not be unreasonably withheld or delayed),
effect any settlement of any pending, threatened or actual proceeding or claim
which has the effect of compromising in any way the rights, interests and
licenses in the Product or the license granted to Publisher hereunder. The
foregoing provisions of this paragraph 9 state the entirety of the parties’
obligations with respect to any claim by any third party.

 

9.4

Developer shall procure and maintain for itself and its employees and
contractors all insurance coverage required by Australian law. Developer also
agrees to maintain general liability insurance, in the amount of at least
AU$1,000,000. Upon request, Developer shall furnish Publisher with an up-to-date
certificate of insurance evidencing such coverage.

 

10.

MARKETING

 

10.1

Publisher can replicate up to 1,000 Royalty-free Units for each Initial Machine
for use including, but not limited to, promoting the game by sales and public
relations and marketing teams on which no Royalty is payable to Developer.

 

10.2

The parties will work together to determine the optimal time and manner of
announcing the Product and having the website “go live”. Developer will own,
operate and maintain the “official” website for the Product and Publisher and
Developer shall cooperate with each other on providing content for such website.

 

10.3

Publisher shall, subject to the terms of this Agreement and consistent with its
own policies, practices and procedures, use commercially reasonable efforts to
promote and exploit the Product throughout the Territory. Publisher agrees that
it will release the Product in the United States and in Europe within four (4)
months from the date that the Publisher accepts any Gold Master, unless the
parties agree in good faith (acting reasonably) to delay the release of the
Product. Publisher shall present a marketing plan to Developer no later than
thirty days before the Product is to be released in each country or region of
the world within the Territory for review and comment. Such plan

 

15

 


--------------------------------------------------------------------------------

 

shall include a sales forecast for the country or region. Publisher, or its
co-publisher, shall spend a minimum of five percent (5%) of the expected Net
Sales Receipts, based on the sales forecast, in each country or region (the
“Marketing Guarantee”). For purposes of this Paragraph 10.3, marketing shall
include promotion, advertising, including production of said advertising,
publicity materials, retail trade advertising, point of sale materials, co-op
allowances, print advertising, trade shows and television and radio advertising.

 

10.4

Publisher shall furnish Developer without charge thirty (30) samples of each
English language Version of the Product distributed hereunder, such samples not
to be resold by Developer. Developer shall have the right to purchase additional
units of the Product at Publisher’s cost therefore, such copies not to be resold
or used for any advertising or promotional activities (except with Publisher’s
prior written consent).

 

10.5

Publisher shall present all marketing materials to Developer for review and
approval, not to be unreasonably withheld. Developer shall have ten (10) days to
approve or reject such materials. In the case where Developer does not respond
within ten (10) days, the marketing materials are deemed approved.

 

10.6

Publisher shall be responsible for setting the initial suggested retail price
(SRP) and any subsequent changes to said SRP. Such pricing shall represent
Publishers best efforts to properly price the Product taking into account, the
perceived quality or the Product, the market and pricing of any competitive
products. In the event that Publisher deems it necessary to change the SRP,
Publisher shall inform Developer of such change and the reasons for such change.

 

11.

WARRANTIES OF DEVELOPER

 

11.1

The Developer represents and warrants that:

 

 

(a)

it is and will at all material times own or control all Intellectual Property
Rights in the Product, free from any third party right or interest which would
impair the rights of the Publisher under this Agreement;

 

(b) it has and will at all material times have full power and authority to enter
into and perform this Agreement and to grant the rights expressed to be granted
by it;

 

 

(c)

nothing contained in the Product will infringe a third party’s Intellectual
Property Rights, of a right of privacy or name or image or likeness, or become
liable under unfair competition law;

 

(d)nothing contained in the Product will be obscene or libelous or otherwise in
breach of any relevant laws or regulations of any territory which relates to
health and safety;

 

 

16

 


--------------------------------------------------------------------------------

 

 

 

(e)

each Gold Master will be Virus Free on its Acceptance Date and each Gold Master
shall not contain any software routine designed to disable a computer Product
automatically with the passage of time or by the intervention of a third party
other than a licensee of the Gold Master or Publisher;

 

 

(f)

the Product will be an original work created by the Developer;

 

(g) the execution of this Agreement will not put the Developer in breach of any
other agreement including an exclusive term agreement;

 

(h) the Developer has received no notice of any claim pending or threatened
against Developer based on infringement of the rights set forth in this
Agreement;

 

(i) the Developer has not sold, assigned, leased, licensed or in any other way
disposed of or encumbered the rights granted to Publisher hereunder in such a
way as to materially affect the rights granted to Publisher hereunder, and
Developer will not sell, assign, lease, license or in any other way dispose of
or encumber any of such rights in such a manner as to encumber the rights
granted to Publisher hereunder;

 

(j) Developer will not use Publisher’s name or logos or the names of any of
Publisher’s products for any purpose, including, but not limited to, advertising
or promotional purposes, except as provided in this Agreement or with the prior
written consent of Publisher.

 

12.

WARRANTIES OF PUBLISHER

 

12.1

The Publisher warrants and represents:

 

(a)        it has and will at all material times have full power and authority
to enter into and perform this Agreement and to grant the rights granted;

 

(b)      nothing contained in this Agreement or in the performance of this
Agreement will place Publisher in breach of any other contract or obligation.

 

(c)       Publisher does not know or have reason to know that anything Publisher
provides that is or will be contained in the Product does or will violate or
infringe any Intellectual Property Rights, whether statutory or common law of
any third party in any jurisdiction, or contain any libelous or otherwise
unlawful material;

 

 

(d)

Publisher has received no notice of any claim pending or threatened against
Publisher based on infringement of the rights set forth in this Agreement; and

 

(e)

Publisher warrants that it has the financial ability to enter into and perform
all its obligations under this Agreement.

 

 

17

 


--------------------------------------------------------------------------------

 

 

12.2

Disclaimer. EXCEPT FOR THE WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT, THE
PARTIES HEREBY DISCLAIM ALL OTHER WARRANTIES, WHETHER EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION, ANY AND ALL WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, AND NON-INFRINGEMENT OF THIRD PARTY RIGHTS.

 

13.

TERMINATION

 

13.1

Either party shall be entitled, without prejudice to its other rights, to
terminate the Agreement with immediate effect by giving written notice to the
other party if the other party is in breach of any of its material obligations
under this Agreement and, if the breach is capable of remedy, it has continued
unremedied for a period of thirty calendar 30 days after the other party has
been given written notice specifying the breach and the steps required to remedy
it. Failure to pay any monies due under this Agreement and failure to release
the Product within four (4) months of acceptance of each Gold Master, subject to
adjustment as allowing clause 10.3 is a material breach and subject to cure
under this Paragraph 13.1. In the case of a breach for non-release of the
Product in a portion of the Territory, after the cure period, if the breach has
not been cured, the rights to the portion of the Territory in breach shall
revert to Developer.

 

13.2

If Sony Computer Entertainment of America or Microsoft Corp. reject the concept
submittal for any reason, except due to Publisher’s act or omission, Publisher
may cancel this agreement for the non-approved product and any Minimum Guarantee
payments made under this Agreement to such date are fully and immediately
refundable to the Publisher.

 

13.4

Either party shall be entitled, without prejudice to its other rights, to
terminate the Agreement with immediate effect by giving written notice to the
other party if the other party shall have a receiver or an administrative
receiver or an administrator or liquidator appointed over it (except a
liquidator appointed for the purpose of amalgamation or reconstruction) or shall
pass a resolution for winding up or shall enter into any voluntary agreement
with its creditors or shall become bankrupt or file for voluntary bankruptcy or
anything analogous to any of the above under the law of any jurisdiction occurs
in relation to such party.

 

13.6

If at any time, Developer is more than thirty days late delivering a Milestone,
and such event is not due to the acts or omissions of Publisher, Publisher may
Terminate this Agreement. In such case, as Publisher’s sole remedy, Developer
shall return all Minimum Guarantee payments paid to such date.

13.7

Developer may terminate this Agreement at any time prior to the Publisher paying
the balance of the Minimum Guarantee by giving written notice to Publisher that
Developer has selected another publisher to publish the Product. Termination
pursuant to this clause will take effect from the date that the Developer has
repaid any amounts (in full) paid to it by the Publisher pursuant to this
Agreement. A notice of termination pursuant

 


--------------------------------------------------------------------------------

 

18

 

to this clause 13.7 will be invalid in the event that the opportunity has arisen
as a result of the Publisher introducing the Product to the new publisher and
such notice was given prior to 28 February 2005.

13.8

Subject to clauses 13.1, 13.4, 13.7 and 13.9, and notwithstanding any other
provision contained in this Agreement, Developer cannot terminate this Agreement
prior to US third party hardware manufacturer final approval (ready for release
to manufacturing).

13.9

In the event that Publisher does not pay the sum of xxxxx xxxxx by 5pm Pacific
Standard Time, 28 February 2005, Developer may immediately terminate this
Agreement by written notice to Publisher. If this Agreement is terminated in
accordance with this clause 13.9:

 

(a)

each party is solely responsible for all expenses (direct and indirect) that
have been, or will be, incurred by them under this Agreement;

 

(b)

Publisher acknowledges and agrees that on termination of this Agreement pursuant
to this clause 13.9, all intellectual property (if any) that vested in Publisher
by virtue of this Agreement is immediately assigned to Developer;

 

(c)

the termination of this Agreement and any actions undertaken by the parties
pursuant to this clause 13.9 shall be made without any admission of liability by
either party and shall be in complete satisfaction of the each party’s
respective obligations under this Agreement; and

 

(d)

in consideration of the representations detailed in this clause 13.9 each party
forever releases and indemnifies the other (including all officers and
directors) from all Claims. The term “Claims” includes all manner of actions,
suits, causes of action, arbitration, debts, dues, interest, costs, claims,
demands, verdicts and judgments whatsoever, in any jurisdiction, in any state or
country, howsoever arising, that either party may now or in the future have
against the other party arising out of or in connection with the Agreement. The
term “Claims” also includes any claim howsoever arising, that either party may
now or in the future have against the other party arising out of or in
connection with any intellectual property rights detailed in Agreement

 

14.

CONSEQUENCES OF TERMINATION

 

14.1

Any termination of the Agreement shall not affect any accrued rights or
liabilities of either party, nor any other rights of the terminating party in
relation to the matter giving rise to the termination, nor shall it affect the
coming into force or the continuance in force of any provisions of this
Agreement which are expressly intended to come into or to continue in force on
or after such termination. Termination of this Agreement by the Publisher under
Paragraph 13 shall not affect any Version whose Acceptance Date has already
occurred, and this Agreement shall continue to apply in all respects to any such
Version.

15.

CREDITS AND ARTWORK

 

 

19

 


--------------------------------------------------------------------------------

 

 

15.1

Publisher acknowledges that Developer’s Name and logo shall appear on a splash
screen during the “boot-up” sequence of the Product, subject to approval of the
Hardware Manufacturers. Subject to such approvals, whenever Publisher’s name
and/or logo appears, Developer’s name and/or logo shall appear on the Product
packaging, User Manuals, demo discs and self-playing demos, screenshots, and
full-page print advertising, in approximately the same size of Publishers logo
on the Product and in the credits of all Versions of the Product. In addition
Developer may designate a reasonable number of persons to receive individual
text credits in the Product whose names and capacities Developer shall submit to
Publisher prior to final delivery of the Product. On Publisher’s request,
Developer shall promptly supply Publisher with any transparencies that might be
required by it for the purposes of this paragraph. Publisher’s obligations under
this paragraph are subject to the final approval of the applicable Hardware
Manufacturer. An inadvertent failure by Publisher to include Developer’s name or
logo shall not be a material breach of this Agreement, provided that Publisher
shall cure any such failure on a prospective basis once Publisher has been
notified of same.

 

15.2

Developer shall supply Publisher on reasonable request (so as not to interfere
with Developer’s efforts to complete and deliver the Product as contemplated
hereunder) with any relevant materials it may have that may be useful to
Publisher for artwork, packaging, merchandising, marketing and advertising
including play through videos, demo discs, screenshots and graphics of
characters.

 

15.3

Publisher shall cause copyright, patent and trademark notices to appear on each
unit of the Product (other than on screen notices, the production and placement
of which shall be Developer’s responsibility) and on the back of the Product
packaging and User Manual and advertising materials as may be designated and
approved by Developer.

 

16.

SUPPORT

 

16.1

The Developer shall at its sole expense correct any Errors in any Gold Master
which become apparent after that Gold Master has been accepted by the Publisher
and which the Publisher notifies to the Developer, and shall carry out any other
alterations to the Gold Master which the Publisher notifies the Developer are
needed for any of the following reasons: to obtain the rating in the US from the
ESRB as specified in the Specification; to obtain the approval of Hardware
Manufacturers; or to ensure that the Product conforms with the Specification.
The Developer shall start correction of Errors and making of alterations within
5 days of receiving the Publisher’s notice and shall rectify all Errors and make
all alterations set out in the notice as soon as reasonably practicable
thereafter. Developer’s obligations under this paragraph 6.1 in respect of each
Version shall terminate twelve (12) months after the initial commercial release
of the Product pursuant to this Agreement.

 

16.1.1

The parties shall work together so that the Product does not violate the
guidelines for ratings issued by ESRB in the United States and ELSPA in the UK
or censorship ratings in other countries in the Territory. In any case where the
Product does not meet the

 

20

 


--------------------------------------------------------------------------------

 

guidelines, Developer shall be responsible at its own cost to promptly correct
the Product.

 

16.2

From the date that the Publisher accepts any Gold Master, the Developer will
provide technical support to the Publisher only (not to End Users under any
circumstances) in respect of that Gold Master without further charge. This
support will continue for a period of 7 calendar months from the date of first
commercial release by Publisher and will be by means of e-mail and telephone on
Working Days and during regular business hours, Melbourne Time. Developer will
use reasonable endeavors to provide a service out of hours and on non-Working
Days in the event of exigent circumstances. The support will be provided by a
person with reasonable technical knowledge of the Product. Any questions that
cannot be dealt with immediately will be responded to with reasonable
promptness. Failure by Developer to provide such support shall not be a material
breach of this Agreement.

 

17.

NOTICES

 

Any notice required or permitted by this Agreement shall be in writing and shall
be given by fax (if confirmed by delivery of the hard copy as provided herein),
courier or other personal delivery or by registered or certified mail at the
appropriate address below or at a substitute address designated by notice by the
party concerned:

 

IR Gurus Interactive

Level 1, 96 Pelham Street, Carlton, Victoria 3053, Australia Attn:     Mike
Fegan

 

Red Mile Entertainment.

4000 Bridgeway

Suite 101

Sausalito, CA 94965

Attention: CFO

 

 

Phone: 011 613 9347 5044

Fax: 011 613 9347 5233

Phone: 1 (415) 819-0919

Fax: 1 (415) 381-8111

                

Notices shall be deemed given when faxed (if confirmed by delivery of the hard
copy as provided herein), delivered by a courier or, in the case of mail, upon
receipt, with written notification of said receipt.

 

18

CONFIDENTIALITY

 

18.1

Each party to this Agreement acknowledges that it will have access to
proprietary or confidential information of the other party including, but not
limited to, the terms of this Agreement, the documentation and materials
produced in accordance with this Agreement, marketing information, manufacturing
information, customer or client information and development techniques and
know-how (“the Confidential Information”). During the Term of this Agreement,
each party will regard and preserve

 

21

 


--------------------------------------------------------------------------------

 

as strictly confidential the Confidential Information and will not use the
Confidential Information or disclose the Confidential Information to a third
party other than is strictly necessary in order to fulfill an obligation under
this Agreement.

 

18.2

The obligations of confidentiality and non-use specified in paragraph 18.1 will
not apply to any Confidential Information of one party which:

 

 

18.2.1

was known by the other party prior to the date of this Agreement and not
obtained or derived, directly or indirectly, from such party or its Affiliates
or if so obtained or derived, was lawfully obtained or derived and is not held
subject to any confidentiality or non-use obligations;

 

 

18.2.2

is or becomes public or available to the general public otherwise than through
any act or default of the other party or any breach of a confidentiality
obligation to the disclosing party by a third party;

 

 

18.2.3

is obtained or derived prior or subsequent to the date of this Agreement from a
third party which, to the best knowledge of the party acquiring such
information, is lawfully in possession of such information and does not hold
such information subject to any confidentiality or non-use obligations;

 

 

18.2.4

is independently developed by such party without use of the other party’s
confidential information; or

 

 

18.2.5

is required to be disclosed by one of the parties pursuant to an applicable law
or under a government or court order provided that:-

 

 

(a)

the obligations of confidentiality and non-use will continue to the fullest
extend not in conflict with such law or order; and

 

 

(b)

if and when a party is required to disclose such Confidential Information
pursuant to any such law or order, such party will give notice to the other
party to allow such party to make efforts to obtain a protective order or take
such other actions as will prevent or limit, to the fullest extent possible,
public access to, or disclosure of, such Confidential Information.

 

18.3

It is further understood and agreed that money damages would not be a sufficient
remedy for any breach of either party’s obligations under this paragraph 18 by
the other party, or any employees, consultants or other persons under the other
party’s supervision and that the disclosing party shall be entitled to specific
performance, including, without limitation, injunctive relief, as a remedy for
any such breach. The parties agree that the damaging party shall reimburse the
costs and expenses (including, without limitation, reasonable attorneys’ fees)
incurred by the damaged party in connection with the enforcement of this
Agreement.

 

22

 


--------------------------------------------------------------------------------

 

 

18.4

In the event of any termination or expiration of this Agreement, each party
shall promptly return to the other party all Confidential Information of such
other party in tangible form, the receiving party shall certify in a writing
signed by an authorized officer or representative that the foregoing have been
shredded and disposed of in a secure manner.

 

19

GENERAL

 

19.1

No addition to or modification of any provision of this Agreement shall be
binding upon the parties unless made by written instrument signed by a duly
authorized representative of each of the parties. Each party confirms it is not
relying on any representation or commitment by the other in entering into this
Agreement except as set out in this Agreement. This paragraph 19.1 shall not
apply to any deliberate misrepresentations made before this Agreement was made.

 

19.2

Developer may not assign this Agreement, nor delegate or subcontract any of its
obligations hereunder, to any third party without the prior written consent of
Publisher, which consent will not be unreasonably withheld; provided, however
that Developer may assign its right to receive payments of the Minimum Guarantee
and/or Royalties hereunder without the consent of Publisher. Publisher may
assign this Agreement to a purchaser of the business of Publisher or
substantially all the assets of the business without the consent of Developer,
but save as aforesaid Publisher may not assign this Agreement, nor delegate or
subcontract any of its obligations hereunder, to any third party without the
prior written consent of Developer, which consent will not be unreasonably
withheld. Subject to the foregoing, this Agreement shall bind and inure to the
benefit of the parties, and their respective successors and permitted assigns.

 

19.3

Neither party is the legal representative, agent, joint venturer, partner, or
employee of the other party for any purpose whatsoever. Neither party has any
right or authority to assume or create any obligations of any kind or to make
any representation or warranty on behalf of the other party, whether express or
implied, or to bind the other party in any respect whatsoever.

 

19.4

No failure or delay by either party in exercising any right, power, or remedy
under this Agreement shall operate as a waiver of any such right, power or
remedy. No waiver or modification of any provision of this Agreement shall be
effective unless in writing and signed by both parties. Any waiver by either
party of any provision of this Agreement shall not be construed as a waiver of
any other provision of this Agreement, nor shall such waiver operate as or be
construed as a waiver of such provision respecting any future event or
circumstance.

 

19.5

If any provision or wording of this Agreement is held by a judicial authority
having jurisdiction over the matter to be unlawful or unenforceable for any
purpose, it shall be deemed excluded for that purpose and the rest of this
Agreement shall remain in full

 

23

 


--------------------------------------------------------------------------------

 

 

force and effect. The parties will negotiate in good faith a valid and
enforceable provision to replace the excluded provision as closely as reasonably
possible.

 

19.6

FORCE MAJUERE. In the event that either party is prevented from fulfilling its
material obligations hereunder or said obligations are materially interfered
with by reason of events of war, fire, flood, earthquake, explosion or other
natural disaster, industrial action or any other reason beyond the reasonable
control of that party, such obligation shall be delayed until it can be
performed. The party claiming excusable delay must promptly notify the other
party of such delay. If the delay continues for more than 45 days the other
party may terminate this Agreement by giving 45 days prior written notice to the
delaying party provided that the Agreement will not terminate if the party
claiming excusable delay substantially performs the material obligation which
has been delayed within such 45 day notice period from the other party.

 

19.7

EXCEPT FOR THE OBLIGATIONS IN PARAGRAPH 9, NEITHER PARTY SHALL BE LIABLE FOR ANY
INCIDENTAL, INDIRECT, CONSEQUENTIAL, OR SPECIAL DAMAGES ARISING OUT OF THIS
AGREEMENT OR ANY OBLIGATION ARISING THEREFROM OR OTHERWISE, WHETHER LIABILITY IS
ASSERTED IN CONTRACT OR TORT (INCLUDING NEGLIGENCE AND STRICT PRODUCT
LIABILITY), AND IRRESPECTIVE OF WHETHER IT HAS ADVISED OR HAS BEEN ADVISED OF
THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE.

 

19.8

Developer’s services and rights herein granted are special, unique,
extraordinary and intellectual in character and value such that the loss thereof
could not be reasonable compensable in damages in an action at law. Accordingly,
Publisher shall be entitled to seek equitable relief by way of injunction or
otherwise to prevent the breach or continued breach thereof. Should Publisher’s
co-publisher in a particular country or region breach the Agreement, Developer
may only seek injunction in the country or region where such breach occurred.

 

19.9

If any dispute arises in connection with this Agreement, either party may
convene an extraordinary meeting on their respective Developer’s Project Manager
and Publisher’s Producer by serving not less than 3 Working Days notice on the
other. At such meeting the representatives shall negotiate in good faith, and in
a timely manner, in an effort to resolve the dispute. If the Developer’s Project
Manager and Producer’s Publisher cannot resolve the dispute, then either party
may refer the dispute to the respective chief executive officers of the parties
by serving notice on the other party. The chief executive officers shall
negotiate in good faith, and in a timely manner, in an effort to resolve the
dispute. Nothing in this paragraph shall limit the ability of either party to
seek legal redress in respect of the dispute in a court of law.

 

19.10

Developer may change their Project Manager and Publisher may change the
Publisher’s Producer at any time by giving the other party 5 Working Days’
notice of the change

 

24

 


--------------------------------------------------------------------------------

 

and such notice shall stipulate the new Developer’s Project Manager or
Producer’s Publisher name, address, telephone number and any other relevant
contact details.

 

19.10

Until one year has passed from the initial release of the United States PS2
version of the Product, this Agreement and all questions arising hereunder shall
be governed by and construed in accordance with the laws and decisions of the
State of California without giving effect to the principles thereof relating to
conflicts of law. After such period, the Agreement will be governed by and
interpreted in accordance with the substantive laws of Australia. Subject to the
above, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST EITHER PARTY ARISING OUT OF OR
RELATING TO THIS AGREEMENT MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE OF CALIFORNIA UNTIL THE TURNOVER DATE AND
THEREAFTER IN ANY COURT OF COMPETENT JURISDICTION IN AUSTRALIA, AND BY EXECUTION
AND DELIVERY OF AGREEMENT EACH PARTY ACCEPTS FOR ITSELF AND IN CONNECTION WITH
ITS LICENSED PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY
IN CONNECTION WITH THIS AGREEMENT. Nothing herein shall affect the right to
serve process in any other manner permitted by law or shall limit the right of
either party to bring proceedings against the other party in the courts of any
other jurisdiction. The parties stipulate and agree that any judgment relating
to this Agreement, which is entered in a court located within California, shall
be binding throughout the world and may be sued upon, docketed, entered and/or
enforced, without challenge or opposition on their part and without re-trial of
any of the issues which give rise to such judgment in any state, county,
province, commonwealth, or territory having jurisdiction over their respective
persons or properties. The parties recognize that the above agreement to submit
all controversies to forever-binding adjudication by a court located within San
Francisco, California does not constitute a confession of judgment on anybody’s
part, but is simply an agreement, similar to an arbitration agreement, to have
particular controversies resolved, once and for all, by a specified tribunal.
Notwithstanding the foregoing, all parties agree that equitable relief,
including injunctive and specific performance, may be necessary and proper to
enforce their obligations and commitments under this paragraph, including
without limitation under Paragraphs 2, 10, 11, 12, 13, 14, 15 and 18 of this
Agreement and this choice of jurisdiction or venue does not prevent either party
from seeking such relief in any court of competent jurisdiction throughout the
world.

 

19.12

In the event any provision of this Agreement shall be held invalid or
unenforceable, it shall be deemed modified only to the extent necessary to make
it lawful. To effect such modification, the said provision shall be deemed
deleted, added to and/or rewritten, whichever shall most fully preserve the
intention of the parties as originally expressed herein.

 

19.13

The prevailing party in any litigation between the parties shall recover from
the other party its reasonable legal fees and expenses.

 

19.14

This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument.

 

 

25

 


--------------------------------------------------------------------------------

 

 

ACCORDINGLY this Agreement has been entered into by the parties on the date set
out on page 1.

 

Red Mile Entertainment, Inc

IR Gurus Interactive

 

 

/s/   Ed Roffman     

/s/   Mike Fegan     

Ed Roffman, CFO

Mike Fegan

 

 

 

27

 


--------------------------------------------------------------------------------

 

 

DATE: March 1, 2005

 

AMENDMENT 1

TO THE

 

SOFTWARE DEVELOPMENT AND LICENSING AGREEMENT DATED

 

January 21, 2005 between

 

RED MILE ENTERTAINMENT

 

AND

 

IR GURUS INTERACTIVE

 

This Agreement when completely executed shall constitute an amendment
(“Amendment #1”) to the Software Development and Licensing Agreement dated
January 21, 2005 (the “Agreement”)by and between IR Gurus Interactive (“IR
Gurus”) and Red Mile Entertainment, Inc. (“Red Mile”).

 

The Agreement shall be amended in the following respects only:

 

Paragraph 7.1.3 is deleted in its entirety and replaced with the following:

 

7.1.3 in respect of the use of the Products developed under this Agreement and
co-published by Publisher in the PAL territories (as that term is commonly used
and understood in the video game business):

(a)        until the initial Minimum Guarantee payment and any other Minimum
Guarantee payments for the PAL territories is fully recouped by the Publisher,
Publisher retains 100% of Net Royalty Receipts ; and

 

(b)

thereafter, Publisher retains xxxxxx of Net Royalty Receipts.

 

Paragraph 13.7 of this Agreement is deleted in its entirety and replaced with
the following.

 

13.7 Until Publisher has a firm co-publishing offer (accepted term sheet or
letter of intent) for the Product in a given territory, Developer may terminate
this Agreement for that territory at any time by giving written notice to
Publisher that Developer has selected another publisher to publish the Product
in that territory. Termination pursuant to this clause will take effect from the
date that the Developer has repaid any amounts (in full) paid to it by the
Publisher pursuant to this Agreement for such territory. A notice of termination
pursuant to this clause 13.7 will be invalid in the event that the opportunity
has arisen as a result of the Publisher introducing the Product to the new
publisher and such notice was given prior to 31 March 2005.

 

Paragraph 13.9 and 13.9(a) are deleted in their entirety (but not paragraphs
13.9(b) through (d)) and replaced with the following:

 

 

13.9

In the event that Publisher does not pay the initial minimum guarantee payment
by March 4, 2005 or any minimum guarantee for a specific territory as specified
in Schedule 1 within three business days of Publisher receiving good funds for
its minimum guarantee from a third party, Developer may terminate this Agreement
for such territory by written notice to Publisher. If Publisher does not have a
firm deal (accepted offer) by March 31, 2005 or does not make a minimum
guarantee payment for either North America or the PAL territories by April 30,
2005, Publisher may terminate this Agreement for the territory or territories
for which it has not received such offer or payment. If this Agreement is
terminated for all territories in accordance with this clause 13.9:

 

13.9 (a) the parties agree that upon termination of this agreement under this
paragraph 13.9, any Minimum Guarantees paid by Publisher to Developer are
immediately repayable by Developer. Other than these Minimum Guarantees, each
party is solely responsible for all expenses (direct and indirect) that have
been, or will be, incurred by them under this Agreement.

 

28

 


--------------------------------------------------------------------------------

 

 

 

29

 


--------------------------------------------------------------------------------

 

 



Accordingly, this Amendment 1 to the Agreement has been entered into by the
parties on the date set out on Page 1.

 

Red Mile Entertainment, Inc

IR Gurus Interactive

 

 

 

/s/ Ed Roffman                                                 

/s/ Mike Fegan                                                 

 

Ed Roffman, CFO

Mike Fegan, CEO

 

 

30

 


--------------------------------------------------------------------------------

 

 

DATE: May 1, 2005

 

AMENDMENT 2

TO THE

 

SOFTWARE DEVELOPMENT AND LICENSING AGREEMENT DATED

 

January 21, 2005 between

 

RED MILE ENTERTAINMENT

 

AND

 

IR GURUS INTERACTIVE

 

This Agreement when completely executed shall constitute an amendment
(“Amendment #2”) to the Software Development and Licensing Agreement dated
January 21, 2005 (the “Agreement”) and amended on March 1, 2005 by and between
IR Gurus Interactive (“IR Gurus”) and Red Mile Entertainment, Inc. (“Red Mile”).

 

The Agreement shall be amended in the following respects only:

 

The definition of “Term” shall be deleted and replaced in its entirely with the
following:

 

“Term” shall mean five years from the initial commercial shipment in a PAL
territory. At the end of the Term, Publisher shall cease manufacturing any
additional units of the Product. Publisher may continue to sell units in
inventory for an additional six months (“Sell-off Period”) beyond the term.
Royalties for sales of Products during the Sell-off Period shall be paid and
remitted in accordance with Paragraph 7.

 

Accordingly, this Amendment 2 to the Agreement has been entered into by the
parties on the date set out above.

 

Red Mile Entertainment, Inc

IR Gurus Interactive

 

 

 

/s/ Ed Roffman                                                 

/s/ Mike Fegan                                                                 

 

Ed Roffman, CFO

Mike Fegan, CEO

 

 

 

31

 


--------------------------------------------------------------------------------

 

 

DATE: August 3, 2005

 

AMENDMENT 3

TO THE

SOFTWARE DEVELOPMENT AND LICENSING AGREEMENT DATED

January 21, 2005 between

RED MILE ENTERTAINMENT

AND

IR GURUS INTERACTIVE

 

This Agreement when completely executed shall constitute an amendment
(“Amendment #3”) to the Software Development and Licensing Agreement dated
January 21, 2005 (the “Agreement”) and amended on March 1, 2005 and May 1, 2005
by and between IR Gurus Interactive (“IR Gurus”) and Red Mile Entertainment,
Inc. (“Red Mile”).

 

The Agreement shall be amended in the following respects only:

 

1. The definition of “Term” shall be deleted and replaced in its entirety with
the following:

 

“Term” shall mean five years from the latest of the initial commercial shipment
in a PAL territory or in an NTSC Territory. At the end of the Term, Publisher
shall cease manufacturing any additional units of the Product. Publisher may
continue to sell units in inventory for an additional twelve months (“Sell-off
Period”) beyond the term. Royalties for sales of Products during the Sell-off
Period shall be paid and remitted in accordance with Paragraph 7.

 

2. The definition of “Net Royalty Receipts” shall be deleted and replaced in its
entirety with the following:

 

“Net Royalty Receipts” shall mean all funds received by Red Mile from any third
party publisher licensed by Red Mile to publish the Product or exploit any other
rights associated with the Intellectual Property Rights.

 

3. Paragraphs 7.1.1 and 7.1.2 are deleted.

 

4. Paragraph 7.1.3 is deleted in its entirety and replaced with the following:

 

7.1.3 in respect of the use of the Products developed under this Agreement and
co-published by Publisher

(a) in the PAL territories (as that term is commonly used and understood in the
video game business):

 

(i)

the Developer will be entitled to xxxxx% of all minimum guarantee payments made
by third party publishers; and

 

(ii)

Publisher retains xxxxxx% of Net Royalty Receipts and Publisher shall pay 50% of
Net Royalty Receipts to Developer.

 

(b) in the United States of America, Canada and Mexico:

 

(i)

the Developer will be entitled to xxxx% of all minimum guarantee payments from
third party publishers and 100% of Net Royalty Receipts until Developer has
received a total of $xxxxxxxxxxxxxxxxxxxx);

 

(ii)

after Developer has been paid xxxxxx (either from a minimum guarantee payment or
from both a minimum guarantee payment and Net Royalty Receipts), Publisher
retains xxxxx of Net Royalty Receipts and Publisher shall pay xxxxx of Net
Royalty Receipts to Developer.

 

(c) in the all NTSC territories (as that term is commonly used and understood in
the video game business) other than those set out in clause 7.1.3(b) the
Publisher will retain xxxxx of “Net Receipts” and Developer will retain the
balance. For the purposes of this clause, “Net Receipts” means all receipts
(including minimum guarantees or royalties of any kind) generated from
exploitation of the Product less actual costs (being COGS and any out of pocket
expenses of both Publisher or Developer)

 

32

 


--------------------------------------------------------------------------------

 

 

Set out below is an illustration:

 

The PAL publishing agreement provides:

 

(a)

Minimum Guarantee to Red Mile of xxxxxxxxxxxxx

 

(b)

Royalties to Red Mile equal to 100% of Net Sales until the Minimum Guarantee is
fully recouped and xxxxx of Net Sales thereafter

 

Assume the publishing agreement for United States, Canada and Mexico provides;

 

(a)

Minimum Guarantee to Red Mile of USxxxxxxxxxxxxx

 

(b)

Royalties to Red Mile on a sliding scale xxxxxxxxx% of Net Sales

 

Assuming payments made to Red Mile under the royalty provisions of the
publishing agreements (i.e. after any minimum guarantee is recouped by the third
party publisher) in PAL territories is xxxxxxxxxxxxxx, in the United States of
America, Canada and Mexico is US xxxxxxxxxx and receipts (net of costs in other
territories is US$xxxxxxxxxx, IR Gurus would receive:

 

 

(a)

Minimum Guarantee equal to US$xxxxxxxxxxxxxxxxxxxxxxxxxx

 

(b)

Share of Net Royalty Receipts of US$xxxxxxxxxxxxxxxxxxxxxxxxxxxxx

 

Red Mile would receive:

 

 

(a)

Minimum Guarantee equal to USxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

Xxxxx Share of Net Royalty Receipts of USxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx)

 

5. Paragraph 7.2 is deleted and replaced with the following:

 

Red Mile shall provide the Developer with a written Royalty Statement specifying
in sufficient detail the calculation of Net Royalty Receipts IR Gurus is
entitled to (such Royalty Statement to include any statement of royalties
provided to Red Mile by a third party publisher). Such statement must be
provided within 5 business days of receipt of any statement of royalties from a
third party publisher. Each Royalty Statement will be accompanied by a wire
transfer for any Royalty due, save that if Red Mile is prevented by the law of
any country from making payments outside that country Red Mile shall be entitled
to pay the relevant sums to the Developer in that country. All sums payable to
Developer pursuant to this Agreement shall be made in the currency funds are
paid to Red Mile by third party publishers.

 

6. Paragraph 7.3 is amended by deleting “verifying the expenditures of the
Marketing Guarantee and” after the words “Developer’s behalf to examine those
accounts, books and records solely for the purpose of” and by deleting the words
“the Marketing Guarantee and to” after the words “Publisher’s accounts, books
and records relation to”

 

7. A new paragraph 7.5 will be inserted as follows:

 

Developer and Red Mile will consult one another on any review to be undertaken
pursuant to a third party publishing agreement. In the event IR Gurus wishes Red
Mile to undertake a review of any royalty statements and Red Mile does not wish
so, Red Mile will undertake such review at IR Gurus expense.

 

8. A new paragraph 7A is inserted a follows:

 

7A.1 Red Mile will “Consult” (“Consult” is defined as allowing IR Gurus to
review and comment on the agreement, but so long as nothing in the third party
publisher agreement causes Red Mile to be in violation of the Red Mile - IR
Gurus Agreement, Red Mile shall have final decision making authority) with IR
Gurus in relation to:

 

 

(a)

the negotiation of the long form publishing agreement for NTSC; and

 

33

 


--------------------------------------------------------------------------------

 

 

 

(b)

the renegotiation of any terms of its publishing agreement with Codemasters.

 

By consulting with IR Gurus, Red Mile undertakes to act in good faith in
representing the financial and other interests of IR Gurus with respect to the
publishing arrangements.

 

7A.2 By consulting with Red Mile, IR Gurus undertakes to act in good faith in
assisting Red Mile to complete negotiation of a long form publishing agreement
with a third party publisher taking Red Mile’s financial and other interests
into account.

 

7A.3 Red Mile must ensure all terms of any publishing agreement are consistent
with the rights granted to it under this agreement.

 

7A.4 The parties acknowledge that the Product is in “code lock down” such that
no further amendments to the code other than bug fixes will be made prior to
submission of the gold master candidate.

 

7A.5 Any costs incurred by Red Mile or IR Gurus in fulfilling the obligations
incurred in the Sections 7 and 8 shall be borne by IR Gurus.

 

9. Paragraph 13.7 is deleted and replaced with the following:

 

“Until February 1 2006, Red Mile will have the exclusive right to sub-licence
the rights to the Product in all remaining territories not covered by a
publishing agreement as at the date of this Agreement, thereafter these rights
will automatically revert to IR Gurus and Red Mile will cease to have any
financial interest in the Product in respect of those territories where no
binding long form sub-licence has been entered into.

 

10. A new paragraph 14.2 is inserted a follows:

 

14. 2 In the case where a Publishing agreement made by Red Mile with a third
party is terminated due to IR Gurus inability to deliver in accordance with the
terms of such Agreement, and as a result, Red Mile is required to refund monies
received under such Agreement, IR Gurus will refund all monies paid by Red Mile
related to the terminated agreement. If Red Mile is required to reimburse the
Licensee for additional funds such as advertising, marketing and promotional
funds spent by Licensee, IR Gurus will reimburse Red Mile for such amounts as
well.

 

Red Mile will use all reasonable commercial efforts to negotiate publisher
and/or distribution arrangements with third parties for all other territories
not covered by the “Ubisoft or Code Masters Publisher Agreements” for the
Product.

 

Accordingly, this Amendment 3 to the Agreement has been entered into by the
parties on the date set out above.

 

Red Mile Entertainment, Inc

IR Gurus Interactive

 

 

 

/s/ Ed Roffman                                                 

/s/ Andrew Neire                                               

Ed Roffman, CFO

Andrew Neire, Director

 

 

 

 

34

 

 

 